DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2013/0332614 teaches: a method for provisioning storage arrays. 

US2015/0172117 teaches: a method of discovering storage arrays. 
 
The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“receive a workload that includes a plurality of workload requirements; determine a first storage array that is included in the plurality of storage arrays and that satisfies at least one storage requirement included in the plurality of workload requirements; determine a first subset of the plurality of compute devices that include a path to the first storage array and that satisfy at least one compute requirement included in the plurality of 

The allowable subject matters also appear in other independent claims.  The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Mencher (Reg. No. 56822) on 02/01/2021.


1.	(Currently Amended)  A workload/Converged Infrastructure (CI) asset allocation system, comprising:
a CI system having a plurality of CI assets that include:
a plurality of compute devices including one or more processors; and
a plurality of storage arrays; and
a CI/workload management system that is coupled to the CI system and that is configured to:
receive a workload that includes a plurality of workload requirements;
determine a first storage array that is included in the plurality of storage arrays and that satisfies at least one storage requirement included in the plurality of workload requirements;
determine a first subset of the plurality of compute devices that include a path to the first storage array and that satisfy at least one compute requirement included in the plurality of workload requirements;
identify the first subset of the plurality of compute devices; and
configure the first subset of the plurality of compute devices and the first storage array to provide the workload. 
2.	(Original)  The system of claim 1, wherein the determining the first storage array that satisfies the at least one storage requirement includes:
determining that the first storage array includes at least one storage attribute identified in the at least one storage requirement;

determining that the first storage array includes a plurality of first storage array storage controllers with a lower utilization relative to storage controllers included in the others of the plurality of storage arrays.
3.	(Original)  The system of claim 1, wherein the determining the first subset of compute devices that satisfies the at least one compute requirement includes:
determining that the first subset of the plurality of compute devices includes a minimum processing capability identified in the at least one compute requirement; and
determining that the first subset of the plurality of compute devices includes a minimum memory capacity identified in the at least one compute requirement.
4.	(Original)  The system of claim 1, wherein the CI/workload management system is configured to:
determine that the first subset of the plurality of compute devices are each included in the same compute domain.
5.	(Original)  The system of claim 1, wherein the CI/workload management system is configured to:
determine that the first subset of the plurality of compute devices includes a minimum number of compute devices needed to satisfy the at least one compute requirement.

6.	(Original)  The system of claim 1, wherein the CI/workload management system is configured to:

7.	(Currently Amended)  An Information Handling System (IHS), comprising:
a processing system including one or more processors; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Converged Infrastructure (CI)/workload management engine that is configured to:
receive a workload that includes a plurality of workload requirements;
determine a first storage array that is included in a plurality of storage arrays and that satisfies at least one storage requirement included in the plurality of workload requirements;
determine a first subset of a plurality of compute devices that include a path to the first storage array and that satisfy at least one compute requirement included in the plurality of workload requirements;
identify the first subset of the plurality of compute devices; and
configure the first subset of the plurality of compute devices and the first storage array to provide the workload.
8.	(Original)  The IHS of claim 7, wherein the determining the first storage array that satisfies the at least one storage requirement includes:
determining that the first storage array includes at least one storage attribute identified in the at least one storage requirement;

determining that the first storage array includes a plurality of first storage array storage controllers with a lower utilization relative to storage controllers included in the others of the plurality of storage arrays.
9.	(Original)  The IHS of claim 7, wherein the determining the first subset of compute devices that satisfies the at least one compute requirement includes:
determining that the first subset of the plurality of compute devices includes a minimum processing capability identified in the at least one compute requirement; and
determining that the first subset of the plurality of compute devices includes a minimum memory capacity identified in the at least one compute requirement.
10.	(Original)  The IHS of claim 7, wherein the CI/workload management engine is configured to:
determine that the first subset of the plurality of compute devices are each included in the same compute domain.
11.	(Original)  The IHS of claim 7, wherein the CI/workload management engine is configured to:
determine that the first subset of the plurality of compute devices includes a minimum number of compute devices needed to satisfy the at least one compute requirement.
12.	(Original)  The IHS of claim 7, wherein the CI/workload management engine is configured to:

13.	(Original)  The IHS of claim 7, wherein the determining the first subset of the plurality of compute devices that satisfy the at least one compute requirement includes determining that the first subset of the plurality of compute devices includes a number of compute device cores included in the at least one compute requirement.
14.	(Original)  A method for allocating Converged Infrastructure (CI) asset to workloads, comprising:
receiving, by a Converged Infrastructure (CI)/workload management system, a workload that includes a plurality of workload requirements;
determining, by the CI/workload management system, a first storage array that is included in a plurality of storage arrays and that satisfies at least one storage requirement included in the plurality of workload requirements;
determining, by the CI/workload management system, a first subset of a plurality of compute devices that include a path to the first storage array and that satisfy at least one compute requirement included in the plurality of workload requirements;
identifying, by the CI/workload management system, the first subset of the plurality of compute devices; and
configuring, by the CI/workload management system, the first subset of the plurality of compute devices and the first storage array to provide the workload.
15.	(Original)  The method of claim 14, wherein the determining the first storage array that satisfies the at least one storage requirement includes:

determining that the first storage array includes a minimum storage capacity identified in the at least one storage requirement; and
determining that the first storage array includes a plurality of first storage array storage controllers with a lower utilization relative to storage controllers included in the others of the plurality of storage arrays.
16.	(Original)  The method of claim 14, wherein the determining the first subset of compute devices that satisfies the at least one compute requirement includes:
determining that the first subset of the plurality of compute devices includes a minimum processing capability identified in the at least one compute requirement; and
determining that the first subset of the plurality of compute devices includes a minimum memory capacity identified in the at least one compute requirement.
17.	(Original)  The method of claim 14, further comprising:
determining, by the CI/workload management system, that the first subset of the plurality of compute devices are each included in the same compute domain.
18.	(Original)  The method of claim 14, further comprising:
determining, by the CI/workload management system, that the first subset of the plurality of compute devices includes a minimum number of compute devices needed to satisfy the at least one compute requirement.
19.	(Original)  The method of claim 14, further comprising:

20.	(Original)  The method of claim 14, wherein the determining the first subset of the plurality of compute devices that satisfy the at least one compute requirement includes determining that the first subset of the plurality of compute devices includes a number of compute device cores included in the at least one compute requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLIE SUN/Primary Examiner, Art Unit 2196